Case 18-24070-GLT        Doc 299    Filed 02/13/20 Entered 02/13/20 16:42:08            Desc Main
                                   Document      Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                           Bankruptcy No. 18-24070-GLT

  ONEJET, INC.,
                                                   Chapter 7
                        Debtor.
                                                   Related Doc. Nos.: 222, 245, 247, 266,289
  ROSEMARY C. CRAWFORD, Chapter 7
  Trustee,

                         Movant,

  COMMONWEALTH OF PENNSYLVANIA
  DEPARTMENT OF COMMUNITY AND
  ECONOMIC DEVELOPMENT and
  REDEVELOPMENT AUTHORITY OF
  ALLEGHENY COUNTY,

                        Respondents.


       MOTION TO WITHDRAW SALE MOTION AND BIDDING PROCEDURES
           FOR ALL OF THE DEBTOR’S INTELLECTUAL PROPERTY

        Rosemary C. Crawford (the “Trustee”), the chapter 7 trustee for the estate of OneJet, Inc.,

 by and through her undersigned counsel, files this Motion to Withdraw Sale Motion and Bidding

 Procedures for All of the Debtor’s Intellectual Property (the “Motion”), and in support thereof

 states as follows:

                                  JURISDICTION AND VENUE

        1.      The United States Bankruptcy Court for the Western District of Pennsylvania (the

 “Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This matter is a core

 proceeding under 28 U.S.C. § 157(b) (2). Venue is proper in this district pursuant to 28 U.S.C. §§

 1408 and 1409.
Case 18-24070-GLT           Doc 299    Filed 02/13/20 Entered 02/13/20 16:42:08             Desc Main
                                      Document      Page 2 of 5



                                    FACTUAL BACKGROUND

         2.     On the October 17, 2018, petitioning creditors filed an involuntary petition for relief

 under chapter 7 title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy

 Code”) against OneJet, Inc. (the “Debtor”).

         3.     On November 13, 2018, the Court entered an order for relief [Doc. No. 28], granting

 the Petition against the Debtor.

         4.     On November 13, 2018, the Trustee was appointed to administer the estate of the

 Debtor.

         5.     On February 27, 2019, the Court entered an order authorizing the employment of

 the law firm of Bernstein-Burkley, P.C. as special counsel for the Trustee (“Special Counsel”).

         6.     The Debtor is a California corporation and was primarily engaged in airline

 transportation services.

         7.     The Debtor owns various intellectual property pertaining to systems, methods, and

 machine-readable storage media for interfacing with a computer flight system. The Debtor’s

 intellectual property includes certain patents and trademarks.

         8.     On June 23, 2019, the Trustee filed a Motion for Entry of an Order Approving (i)

 Bidding Procedures for the Sale of Substantially all of the Debtors Intellectual Property and (ii)

 Form and Manner of Sale Notice ( the “Bidding Procedures Motion”)[Doc. No. 220].

         9.     Simultaneous, the Trustee also filed Motion Entry of an Order (I) Approving Sale

 of Substantially All of the Debtor’s Intellectual Property Free and Clear of Liens, Claims and

 Encumbrances and (II) Granting Related Relief (the “Sale Motion”)[Doc. No. 222] and an

 application to employ Sherwood Partners, Inc. (“Sherwood”) to serve as Sales Agent [Doc. No.

 218].
Case 18-24070-GLT        Doc 299    Filed 02/13/20 Entered 02/13/20 16:42:08            Desc Main
                                   Document      Page 3 of 5



        10.     On October 29, 2019, the Court entered an order approving the employment of

 Sherwood as sales agent to assist in the sale process [Doc. No. 246].

        11.     The Court also entered an order granting the Bidding Procedures Motion (the

 “Bidding Procedures Order”) [Doc. No. 247].

        12.     Pursuant to the Bidding Procedures Order, an auction sale was scheduled for

 December 03, 2019 (the “Auction Sale”) to be held at Special Counsel’s office. Additionally, the

 Court entered a text order [Doc. No. 245] scheduling a sale confirmation hearing for December

 05, 2019 at 10:30 a.m. (the “Sale Hearing”).

        13.     In accordance with the Bidding Procedures Order, the Trustee filed Notice

 regarding a Notice of (I) Sale of Substantially All of The Debtor’s Intellectual Property Free And

 Clear of Liens, Claims, Encumbrances, And Interest; (II) Auction; And (III) Sale Confirmation

 Hearing (the “Sale Notice”) [Doc. No. 266].

        14.     On November 27, 2019, the Trustee filed a Motion for an order continuing the

 Auction of Substantially all of the Debtor’s Intellectual Property and Rescheduling the Sale

 Confirmation Hearing (the “Motion to Continue”) [Doc. No. 288].

        15.     On December 02, 2019, the Court entered a Modified Order [Doc. No. 289]

 granting the Motion to Continue, continuing the Auction Sale to February 07, 2020 at 1:00 p.m.

 (the “Continued Auction Sale”), and rescheduling the Sale Confirmation Hearing to February 20,

 2020 at 10:30 a.m. (the “Rescheduled Sale Confirmation Hearing”).

        16.     On December 27, 2019, the Trustee filed an Amended Notice of (I) Sale of

 Substantially All of The Debtor’s Intellectual Property Free And Clear of Liens, Claims,

 Encumbrances, And Interest; (II) Auction; And (III) Sale Confirmation Hearing (the “Amended
Case 18-24070-GLT          Doc 299     Filed 02/13/20 Entered 02/13/20 16:42:08            Desc Main
                                      Document      Page 4 of 5



 Sale Notice”) [Doc. No. 291], providing notice to all interest parties of the Continued Auction Sale

 and the Rescheduled Sale Confirmation Hearing.

         17.     Following the continuance of the sale deadlines, Special Counsel and Sherwood

 continued to engage in a rigorous sale process in efforts to locate a potential buyer for the

 intellectual property.

                                       RELIEF REQUESTED

         18.     By this Motion, the Trustee respectfully request the withdrawal of the Sale Motion

 and the Bidding Procedures Order.

         19.     The Motion to Continue was filed in order to provide additional time for Sherwood

 to locate a buyer for the intellectual property. However, to date, Trustee has not received any bids

 for the intellectual property.

         20.     During the additional time provided by the Court, the parties actively engaged in

 the sale process, exploring new markets and new sale strategies to provide a wider reach to

 potential buyer pools.

         21.     The Trustee and Sherwood have closely worked together in the last several months

 in preparation for the sale, however, these efforts have not resulted in a viable offer to present to

 the Court for approval.

         22.     Special Counsel and Sherwood have constantly conferred in the last several months

 regarding marketing strategy, potential buyers, and strategic planning.

         23.     During the second phase of the sale process, Sherwood outreached to an additional

 seventy-four prospective sale targets. One company signed a non-disclosure agreement and

 formally engaged in the due diligence. However, the company was not interested in submitting a

 bid for the intellectual property.
Case 18-24070-GLT          Doc 299     Filed 02/13/20 Entered 02/13/20 16:42:08             Desc Main
                                      Document      Page 5 of 5



           24.    The Trustee believes and therefore averts that it is prudent at this time to seek the

 withdrawal of the Sale Motion and the Bidding Procedures Order due to the lack of interest in the

 intellectual property.

           25.    The withdrawal of the Sale Motion and Bidding Procedures Order will avoid having

 to seek additional continuance and will allow the Trustee to return to the Court once the Trustee

 has received a real viable offer for the Court’s consideration and approval.

           26.    The Trustee will continue to engage in the sale process with Sherwood and the

 parties intend to continue to explore the market and maximize the exposure of the sale to potential

 buyers.

           27.    The parties have invested significant time and efforts in the sale process and expect

 that additional time will maximize the probabilities of finding a buyer for the assets.

           28.    Accordingly, the Trustee respectfully request that the Court enters order allowing

 the withdrawal of Sale Motion and the Bidding Procedures Order and cancelling the Rescheduled

 Sale Confirmation Hearing.

           WHEREFORE, the Trustee respectfully request the entry of an order granting the Motion

 to Withdraw Sale Motion and Bidding Procedures for all of the Debtor’s Intellectual Property.

 Dated: February 13, 2020                               BERNSTEIN-BURKLEY, P.C.


                                                        By: /s/ Kirk B. Burkley
                                                        Kirk B. Burkley, Esq. PA I.D.: 89511
                                                        kburkley@bernsteinlaw.com
                                                        Keila Estevez, Esq. PA I.D.: 324601
                                                        kestevez@bernsteinlaw.com
                                                        707 Grant Street, Suite 2200, Gulf Tower
                                                        Pittsburgh, PA 15219
                                                        Phone: (412) 456-8100
                                                        Fax: (412) 456-8135

                                                        Special Counsel for Trustee
